Citation Nr: 1119910	
Decision Date: 05/23/11    Archive Date: 06/06/11	

DOCKET NO.  94-37 674	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in San Diego, California


THE ISSUES

1.  Entitlement to service connection for post-traumatic stress disorder (PTSD).

2.  Entitlement to service connection for a chronic acquired psychiatric disorder other than PTSD.


REPRESENTATION

Appellant represented by:	Robert V. Chisholm, Attorney


ATTORNEY FOR THE BOARD

Robert E. O'Brien, Counsel


INTRODUCTION

The Veteran had active service from August 1965 to July 1968.  He served in Vietnam from July 1967 until his separation from service.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from rating decisions of the VARO in San Diego, California, that denied entitlement to service connection for PTSD.  

The appeal is REMANDED to the RO.  VA will notify the Veteran should further action be required.


REMAND

In December 2010, the Veteran changed representation from a service organization to the Law Firm of Chisholm, Chisholm and Kilpatrick.  In April 2011, the accredited representative asked that the Veteran be scheduled for a video conference hearing with the Veteran present at an RO and the representative present in Washington, D.C.  

In view of the foregoing, the case is REMANDED for the following:

Schedule the Veteran for a video conference hearing in conjunction with the VARO in San Diego, California, at the earliest available opportunity.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 U.S.C. §§ 5109B, 7112).

	                  _________________________________________________
	V. L. JORDAN
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2010).



